department of the treasury internal_revenue_service washington d c tax exempt and coer dec’ ange err l s0ldollar_figure ly legend church c church official b order hospital a hospital b health system a service corp a hospice a subsidiary a medical center a plan a plan b directory m page this is in response to a ruling_request dated date as supplemented by additional correspondence dated date and date in which your authorized representatives request a ruling on your behalf concerning whether plan a and plan b are church plans described in sec_414 of the internal_revenue_code and have continued to meet the requirements of sec_414 since their inception the following facts and representations have been submitted on your behalf plan a was established effective date by hospital a for its employees and plan b was established effective date by hospital b for its employees both plans are intended to qualify under sec_401 of the code hospitals a and b were exempt from tax under sec_501 of the code and were included in directory m the official directory of church c plans a and b are now sponsored by medical center a which pursuant to a merger effective date has been established to be the survivor corporation of the merger of several separate hospitals including hospital a and hospital b and related corporations medical center a is jointly sponsored by the order and church official b it is listed in directory m the order is an apostolic congregation of women that is also listed in directory m the constitution of the order provides the mission of the order is to share in the ongoing mission of jesus by responding to the signs of the times by revealing god's love in their lives that is the lives of the members of the order and in their varied ministries with and for all in need especially the poor the order is a part of church c _ under the merger medical center a became the sole parent organization and hospital a and hospital b are medical center a facilities without separate corporate status medical center a is also the sole member of hospice a which is listed in directory m and the sole shareholder of subsidiary a subsidiary a is a for-profit corporation which functions as a professional billing service for physicians who have admitting privileges at hospitals a and b medical center a elects all of subsidiary a's board_of directors and may replace them at the annual shareholder meeting subsequent to the merger medical center a employees at the hospital a facility and hospice a and subsidiary a employees participate in plan a medical center a employees at the hospital b facility participate in plan b subsequent to the establishment of plans a and b in noted above the entities whose employees participate in one or the other of the plans went through a series of reorganizations culminating in the merger of commencing in health system a was formed to serve as a holding_company for hospital a and hospital b individual members of the order served as the members of health system a and elected its board_of trustees together with individual members of the order health system a was a member of hospital a and hospital b which remained separately incorporated health system a was listed in directory m at all times pertinent to this determination in a reorganization hospital a and hospital b were merged into health system a and hospital a and hospital b ceased to exist as separate corporations as a consequence of the merger and reorganization service corp a became the sole member of health system a service corp a had been a code sec_501 organization from its inception page until its effective termination as a result of the merger pursuant to its certificate of incorporation the purpose of service corp a had been to further any and all benevolent charitable scientific and education activities in which the order now are and hereafter may become engaged the bylaws of service corp a provide that its purposes will be carried out in conformity with the ethical and religious directives for church c health facilities of the united_states church c conference individual members of the order were at all times members of service corp a and as such had the power to elect and remove the directors of service corp a as a result of the merger in service corp a and health system a were dissolved as distinct entities and medical center a as noted above was established and operates the hospital a and hospital b facilities directly without the benefit of separate corporate status it is represented that service corp a never had any employees and consequently at no time were any such employees participants in plans a or b the other entities whose employees participate in plan a are hospice a and subsidiary a hospice a was formed in and health system a was its sole member in the reorganization service corp a became the sole member of hospice a and in the merger service corp a was dissolved and medical center a became the sole member of hospice a subsidiary a was formed in it was originally a wholly-owned subsidiary of health system a in the reorganization service corp a became the sole member of health system a which remained the sole shareholder of subsidiary a as a result of the merger and by operation of state law medical center a acquired all of the outstanding_stock in subsidiary a and became its sole shareholder under the bylaws of subsidiary a each entity upon becoming sole shareholder had the power to elect and replace the directors of subsidiary a _ with respect to listing in directory m the following is represented the order has been listed in directory m since before and such listing has continued through the current time hospitals a and b were listed in directory m during and thereafter until the reorganization when they were merged into health system a health system a was in directory m commencing in when it was created and thereafter until it was merged into medical center a in the merger hospice a has been in directory m since it was created in and medical center a has been in directory m since the reorganization when it was created medical center a health system a hospital a hospice a and subsidiary a were the only employers ever to maintain plan a and medical center a health system a and hospital b were the only employers ever to maintain plan b as of date subsidiary a employees represented less than three percent of plan a's active participants even after the exclusion of union bargaining unit members from plan a effective date subsidiary a employees will still only represent percent of the active participants in the plan pursuant to the terms of the plans committees appointed by the board_of trustees directors of the respective plans' sponsors have administered plans a and b since their inception through the date of the merger the principal purpose of the respective committees has been at all times the administration of the respective plans the respective plans’ terms also provide that the committee members may be removed by the respective boards of trustees directors on date the board_of directors of medical center a appointed a committee effective date to administer the respective plans since the page committees lapsed at the time of the merger and the defect had to be corrected the principal purpose of the committee is the administration of plan a and plan b based on the above facts and representations rulings are requested that plan a constitutes a church_plan as described in sec_414 of the code and has been such a church_plan since its inception and plan b constitutes a church_plan as described in sec_414 of the code and has been such a church_plan since its inception sec_414 of the code defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 was added to the code by sec_1015 of the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 1974_3_cb_1 enacted date sec_1017 of erisa provided that sec_414 applied as of the date of erisa's enactment however sec_414 subsequently was amended by sec_407 of the multiemployer pension_plan amendments act of publaw_96_364 to provide that sec_414 was effective as of date sec_414 of the code provides in part that the term church_plan does not include a plan if less than substantially_all of the individuals included in the plan are church employees as described in sec_414 or sec_414 sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches page sec_414 of the code provides that if a plan intended to be a church_plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shail be deemed to meet the requirements of this subsection for the year in which the correction was made and for all prior years sec_414 provides in pertinent part that the term correction_period means the period ending days after the date of mailing by the secretary of a notice of default with respect to the plan's failure to meet one or more of the church_plan requirements in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 it is represented that all of the entities involved herein which had employees participating in plans a or b except subsidiary a are listed in directory m which is the official directory of church c and have been so listed during the time employees of the respective entity were participating in plans a or b the internal_revenue_service has determined that any organization listed in directory m is an organization described in sec_501 of the code that is exempt from tax under sec_501 also any organization that is listed in directory m shares common religious bonds and convictions with church c and is deemed associated with church c within the meaning of sec_414 of the code accordingly hospitals a and b hospice a health system a and medical center a were and are exempt from taxation under sec_501 and were and are also associated with church c therefore pursuant to sec_414 and c of the code their respective employees are deemed to be employees of church c and church c is deemed to be the employer of such employees for purposes of the church_plan rules with respect to sec_414 of the code subsidiary a's employees did not rise to five percent of active participants in plan a even after the exclusion of union bargaining unit members from plan a effective date therefore in this case the employees of the for-profit subsidiary constitute an insubstantial percent of the participants in plan a however an organization must also establish that its plan is established and maintained by a church or a convention or association of churches or by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration of the plan and must also be controlled by or associated with a church or a convention or association of churches plans a and b have been administered by committees appointed by the board_of directors trustees of the respective plan sponsors committee members also may be removed by the board_of directors trustees thus the committees were under the control of the corporations sponsoring the plans and appointing the members of the committees since the committees are controlled by the corporate plan sponsors they are indirectly associated with church c this is so because all of the corporate sponsors except subsidiary a are associated with church c further since as represented above the primary purpose of the committees is the administration of the respective plans the committees constitute organizations the principal purpose or function of which is the administration of plans or programs for the provision of retirement benefits or welfare benefits or both for the employees page of the corporations therefore the committees would qualify as organizations described in sec_414 of the code for the period through the merger and reorganization of when the committees lapsed in this regard as provided under sec_414 of the code where a plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of sec_414 for the year in which the correction is made and for all prior years in the instant case plans a and b were administered by committees within the meaning of sec_414 of the code from their inception through date the date of the merger and reorganization subsequent to the reorganization there were no committees however the board_of directors of medical center a appointed a committee on date effective date to administer plans a and b the principal purpose of the committee is the administration of the respective plans thus the defect was corrected as provided under sec_414 of the code accordingly in regard to your ruling_request we conclude that plan a constitutes a church_plan as described in sec_414 of the code and has been such a church_plan since its inception and plan b constitutes a church_plan as described in sec_414 of the code and has been such a church_plan since its inception this letter expresses no opinion as to whether plan a and plan b satisfy the requirements for qualification under sec_401 of the code the determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the appropriate office of the internal_revenue_service this letter is directed only to the taxpayer who requested it sec_64 k of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file in this office the original of this ruling is being sent to one of your representatives and a copy is being sent to you and a second representative page this letter was prepared by who may be reached at sincerely yours mh hraroee uc hoar frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice
